LEIBSON, Justice,
dissenting.
Respectfully, I dissent.
The language of KRS 287.215 and KRS 360.010 is plain enough. The terms of these loans fit squarely under KRS 287.-215.
KRS 287.215 says “KRS 360.010 shall not apply to loans made under authority of this section.” Correspondingly, KRS 360.-010 excludes from its coverage “any other law of this state pertaining to any particular types of transactions for which the maximum rate of interest is specifically prescribed or provided.” Thus these loans qualify under KRS 287.215 and are excepted from the unlimited interest language in KRS 360.010.
The banks cannot avoid the statutory mandate of KRS 287.215 by printing a disclaimer on the loan agreement. The statutory scheme does not permit the banks to pick and choose among the most favorable provisions in both statutes.